Citation Nr: 0948905	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-34 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1971.  This period included service in the Republic of 
Vietnam.  He died in October 2005.  The appellant seeks 
surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to (1) dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318, and (2) service 
connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran did not have a disability that was 
continuously rated totally disabling for a period of at least 
ten years immediately preceding death; he did not have a 
disability that was continuously rated totally disabling 
since his release from active service and for at least five 
years immediately preceding death; and he was not a former 
prisoner of war.

2.  The Veteran's death certificate indicates that he died in 
October 2005 and lists the cause of death as carcinoma of 
tongue with metastasis.  This condition was not caused or 
aggravated by any incident of service.

3.  At the time of his death, the Veteran was service-
connected for posttraumatic stress disorder (PTSD).  That 
disability did not cause, or contribute substantially or 
materially, to the Veteran's death.

4.  The medical evidence of record does not suggest that the 
Veteran's death is related to his active service.


CONCLUSION OF LAW

1.  The criteria for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 
C.F.R. §§ 3.22, 3.102, 20.1106 (2009).

2.  The Veteran's death was not caused or aggravated by 
service, including a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The appellant contends that she is entitled to dependency and 
indemnity compensation (DIC) benefits, based on two different 
theories, as will be addressed below.  Initially, it is noted 
that VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the context of a claim for service connection for cause of 
death benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  Although there are 
particularized notice obligations with respect to a claim for 
service connection for cause of death benefits, there is no 
preliminary obligation on the part of VA to conduct a 
"predecisional adjudication" of the claim before providing 
a section 5103(a)-compliant notice.  Id. at 352.

Here, VA sent the appellant a letter dated November 2005, 
informing her of the evidence VA had received to date, the 
evidence VA was responsible for obtaining, how the appellant 
could help VA going forward, and what the evidence must show 
to support the appellant's claim.  The letter did not, 
however, explain to the appellant how disability ratings and 
effective dates are determined.  Nor did it inform the 
appellant that, at the time of the Veteran's death, the 
Veteran was service-connected for PTSD.

Only prejudicial notice errors merit remand.  Shinseki v. 
Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that notice 
errors must be examined in the context of the facts of the 
particular case to determine whether they are prejudicial); 
see also 38 U.S.C.A. § 7261(b)(2); 38 C.F.R. § 19.9(a).  A 
prejudicial error is one that affects the "essential 
fairness" of the adjudication by depriving the claimant of a 
"meaningful opportunity to participate effectively" in the 
adjudication of the claim.  Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

To demonstrate a lack of prejudice, VA must show that the 
purpose of the notice was not frustrated by demonstrating, 
for example, (1) that any defect was cured by the claimant's 
actual knowledge; see Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant had actual knowledge of the Veteran's service-
connected disability.  At the time of the Veteran's death, 
the Veteran was service-connected for PTSD.  In a November 
2006 statement, the appellant stated, "My husband was rated 
100% service connected for 'PTSD' for over 7 years."  
Because the appellant had actual knowledge of the Veteran's 
service-connected PTSD, and was provided notice of the types 
of evidence necessary to substantiate her claim, the Board 
finds that the notice defect was not prejudicial.  Nor is 
there any indication that the appellant has been prejudiced 
by VA's oversight in not informing her about how VA assigns 
effective dates and disability evaluations.

In sum, the Board finds that review may proceed without 
prejudice to the appellant.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records and pertinent VA treatment records.  The appellant 
did not indicate that any private medical records were 
pertinent to her claim.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on a claim if (1) the record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (2) the evidence establishes that an event, 
injury, or disease occurred during service, or that certain 
diseases manifested during the applicable presumptive period; 
and (3) the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

In this case, no opinion is necessary because there is no 
"indicat[ion]" that the condition that caused the Veteran's 
death-carcinoma of tongue with metastasis-is related to an 
in-service disease or injury.  Furthermore, there is no 
"indicat[ion]"-nor does the appellant argue-that the 
Veteran's service-connected disability (PTSD) "contributed 
substantially or materially" to the Veteran's death; 
"combined to cause death"; or "aided or lent assistance to 
the production of death."

In sum, the Board finds that the duty to assist has been 
fulfilled in every respect.


II.  Service Connection for Cause of Death

The appellant-the Veteran's widow-seeks DIC benefits.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a service-connected 
disability was either the principal (primary) or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
question is determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the 
veteran's death.  Id.

A service-connected disability will be considered the 
principal (primary) cause of death when such disability-
singly or jointly with some other condition-was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
"that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death."  It is not sufficient to show that 
it "casually shared" in producing death, but rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

As a general rule, "minor" service-connected disabilities-
particularly those of a "static" nature (such as those 
affecting muscular or skeletal functions) or those that do 
not materially affect a vital organ-are not held to have 
contributed to death that is primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c)(2).  On the other hand, 
service-connected disabilities involving "active processes" 
affecting "vital organs" receive careful consideration as a 
contributory cause of death (the primary cause being 
unrelated), from the viewpoint of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render the person "materially 
less capable of resisting the effects of other disease or 
injury primarily causing death."  38 C.F.R. § 3.312(c)(3).  

Finally, the law recognizes that certain primary causes of 
death are by their very nature so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions.  But even in those cases, VA considers whether 
there may be a "reasonable basis" for finding that a 
service-connected condition was of "such severity" to have 
a "material influence in accelerating death."  In such a 
situation, however, it is not generally reasonable to hold 
that a service-connected condition accelerated death unless 
the service-connected condition affected a vital organ and 
was of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312(c)(4).

In this case, the Veteran died in October 2005.  During his 
lifetime, service connection was in effect for PTSD, 
evaluated as 30 percent disabling from 1997, and as 100 
percent disabling from 1999.  Service connection had not been 
established for any other disabilities.

In any event, the Veteran's death certificate lists carcinoma 
of the tongue with metastasis as the cause of his death.  The 
appellant does not specifically contend that the Veteran's 
service-connected PTSD caused or contributed to his death.  
Rather, she argues that the Veteran's malignant neoplasm 
(cancerous tumor) of the tonsil and/or tongue cancer caused 
or contributed to his death.  Her representative argues that 
the death certificate-which lists the cause of death as 
carcinoma of tongue with metastasis-is incorrect; that it 
reflects, in essence, a clerical error because the Veteran 
suffered from cancer of the tonsil, not cancer of the tongue.  
He acknowledges that his malignant neoplasm of the tonsil was 
not service-connected during the Veteran's lifetime, but 
contends that it was nonetheless related to his period of 
active service; specifically, as discussed below, that is was 
caused by the Veteran's exposure to Agent Orange.

(The Board notes that the medical records are indeed void of 
any indication that the Veteran suffered from cancer of the 
tongue, whereas the record clearly shows that the Veteran was 
diagnosed with, and treated for, cancer of the left tonsil; 
however, both causes will be addressed herein.)

The appellant argues that the Veteran's malignant neoplasm of 
the tonsil (and/or tongue) should be presumed by law to have 
been incurred in or aggravated by service.  Certain 
veterans-namely, those who served in Vietnam between January 
9, 1962, and May 7, 1975, like the Veteran here-are presumed 
by law to have been exposed to herbicides during service; and 
further, certain diseases are presumed by law to have been 
incurred in or aggravated by in-service herbicide exposure.  
38 U.S.C.A. § 1116; see also 38 C.F.R. §§ 3.307, 3.309.  
Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), becoming manifest to a degree of disability of 10 
percent or more, are listed among the diseases presumed to be 
related to herbicide exposure.  38 U.S.C.A. § 1116(a)(2)(F).

The appellant and her representative argue that the Veteran's 
malignant neoplasm of the tonsil (and/or tongue cancer) fits 
within the category of respiratory cancers-specifically 
cancer of the larynx-that are presumed by law to be related 
to herbicide exposure.  Unfortunately, the Board cannot agree 
because the larynx, commonly called the voice box, is 
anatomically distinct from the tonsils.  The tonsils 
constitute part of the pharynx, and cancer of the pharynx has 
not been included among the respiratory cancers presumed to 
be related to herbicide exposure.

Therefore, even though the Veteran is presumed to have been 
exposed to herbicide in Vietnam, his malignant neoplasm of 
the tonsil (or tongue) is not presumed to be related to 
herbicide exposure because it is not listed among the 
diseases recognized by law as being presumptively related to 
such exposure.

Where a condition is not subject to presumptive service 
connection, a veteran may still prevail by proving direct 
service connection.  Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Generally, to establish service 
connection, a claimant must show evidence of a current 
disability, evidence of in-service incurrence or aggravation 
of a disease or injury, and evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 3.303; 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007)

In this case, there is no evidence that the Veteran incurred 
or aggravated malignant neoplasm of the tonsil, or of the 
tongue, during service.  Specifically, the service treatment 
records are void of any complaints of or treatment for any 
condition related to the Veteran's tonsils or tongue.  As 
well, there is no medical evidence of record suggesting that 
either the Veteran's malignant neoplasm of the tonsil or 
tongue cancer is otherwise related to his military service, 
to include his exposure to Agent Orange.  

Accordingly, the Board finds that the Veteran's malignant 
neoplasm of the tonsil was not related to his period of 
active service because there is no evidence that he incurred 
or aggravated a condition related to his tonsils (or tongue) 
during service.

Having found that the Veteran's malignant neoplasm of the 
tonsil was not related, presumptively or directly, to his 
period of active service, the Board need not discuss whether 
his malignant neoplasm of the tonsil caused or contributed to 
his death.

Finally, the Board notes that there is no indication in the 
record-nor does the appellant contend-that the Veteran's 
service-connected PTSD caused or contributed to his death.  
The Board finds that PTSD was neither the primary cause, nor 
a contributory cause, of the Veteran's death.

In short, the appellant's claim for entitlement to service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt, but found that the 
preponderance of the evidence was against entitlement to 
service connection for cause of death.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990) (if the Board rules against a veteran 
in a case where there are "two permissible views" of the 
evidence, the Board must provide an "adequate statement of 
[its] reasons or bases" in support of its determination that 
the veteran is not entitled to the benefit of the doubt) 
(internal quotations omitted).


II.  Dependency and Indemnity Compensation Benefits under 38 
U.S.C.A. § 1318

The appellant also seeks DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.  A surviving spouse may establish entitlement to DIC 
benefits by showing (1) that the veteran's death was not the 
result of willful misconduct; (2) that at the time of death, 
the veteran was receiving or was entitled to receive 
compensation for a service-connected disability; and (3) that 
the veteran meets one of the following criteria: he was 
continuously rated totally disabled for a period of at least 
ten years immediately preceding death; he was continuously 
rated totally disabled since his release from active service 
and for at least five years immediately preceding death; or 
he was a former prisoner of war who died after September 30, 
1999, and was continuously rated totally disabled for a 
period of at least one year immediately preceding death.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

In this case, the appellant meets the first two elements, but 
does not satisfy any of the available options to establish 
the third element.  Specifically, the Veteran was not 
continuously rated totally disabled for a period of at least 
ten years immediately preceding death (he received a 100 
evaluation for PTSD effective June 1999, and he died in 
October 2005).  Moreover, the Veteran was not continuously 
rated totally disabled since his release from active service 
and for at least five years immediately preceding death (he 
was released from active service in July 1971, and his PTSD 
was not rated as totally disabling until June 1999).  
Finally, there is no evidence that the Veteran was a prisoner 
of war.

Accordingly, the appellant's DIC claim pursuant to 38 
U.S.C.A. § 1318 must be denied as a matter of law.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (where the law is 
dispositive, the Board should deny the claim for lack of 
legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 
(1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board extends its sincere sympathies to the Veteran's 
widow.  Nevertheless, it is bound in its decisions to apply 
the relevant provisions of law.  38 U.S.C.A. § 7104(c); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding 
there was "no authority in law" which would permit VA to 
grant the claim).  The appellant is free to procure and 
submit new evidence that shows that the Veteran's cause of 
death was related to his period of active service.  Upon 
receipt of such evidence, VA could reopen and readjudicate 
the appellant's claim (provided such evidence is deemed to be 
new and material).  See 38 C.F.R. § 3.156(a).




ORDER

Entitlement to dependency and indemnity compensation for the 
Veteran's death is denied.

Service connection for the cause of the Veteran's death is 
denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


